In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                                      No. 12-397V
                             (E-Filed: September 10, 2014)

* * * * * * * * * * * * * * *
JENNAH QUTUB,                *                     UNPUBLISHED
                             *
            Petitioner,      *                     Special Master Hamilton-Fieldman
                             *
         v.                  *
                             *                     Influenza (“Flu”) Vaccination;
SECRETARY OF HEALTH AND      *                     Shoulder Injury Related to Vaccine
 HUMAN SERVICES,             *                     Administration (“SIRVA”); Decision;
                             *                     Proffer.
            Respondent.      *
* * * * * * * * * * * * * * *

Clifford J. Shoemaker, Shoemaker and Associates, Vienna, VA, for Petitioner.
Lisa A. Watts, U.S. Department of Justice, Washington, DC, for Respondent.


                        DECISION AWARDING DAMAGES1

       On June 20, 2012, Petitioner, Jennah Qutub, filed a petition seeking compensation
under the National Vaccine Injury Compensation Program (“the Vaccine Program”).
Petitioner alleged that the administration of an influenza vaccination on January 25, 2011,
caused her to suffer a shoulder injury related to vaccine administration (“SIRVA”).2

       1
           Because this unpublished decision contains a reasoned explanation for the
undersigned’s action in this case, the undersigned intends to post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at
44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1)
that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Otherwise, “the entire”
decision will be available to the public. Id.
       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,
        Respondent submitted in a Proffer, filed on September 9, 2014, that based on the
evidence of record, Petitioner should be awarded $206,652.15, and that Petitioner agrees
to this amount.

        The undersigned finds said proffer reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein. Pursuant to the terms stated in
the attached Proffer, the undersigned awards Petitioner:

       A lump sum total of $206,652.15, representing the discounted present value
       of Petitioner’s projected vaccine-related injury expenses ($10,111.08), past
       lost earnings ($42,528.00), pain and suffering ($153,792.00), and past
       un-reimbursable expenses ($221.07) in the form of a check payable to
       Petitioner.

Proffer Section II, III.

       The undersigned approves the requested amounts for Petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.3


       IT IS SO ORDERED.
                                                 s/Lisa D. Hamilton-Fieldman
                                                 Lisa D. Hamilton-Fieldman
                                                 Special Master




codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002)
(Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. ' 300aa.
       3
           Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties
joint filing of notice renouncing the right to seek review.
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                        OFFICE OF SPECIAL MASTERS
________________________________________
JENNAH QUTUB,                            )
                                         )  ECF
                        Petitioner,      )
                                         )
            v.                           )  No. 12-397V
                                         )  Special Master
SECRETARY OF HEALTH AND HUMAN            )  Lisa Hamilton-Fieldman
SERVICES,                                )
                                         )
                        Respondent.      )
                                         )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I. Items of Compensation

       A.      Life Care Items

       Respondent proffers that, based on the evidence of record, petitioner should be awarded

$10,111.08 for projected unreimbursable medical expenses. This amount reflects that the award

for projected unreimbursable expenses has been reduced to net present value. See 42 U.S.C.

§ 300aa-15(a)(1), (f)(4)(A). Petitioner agrees.

       B.       Lost Earnings

       The parties agree that based upon the evidence of record, it is unlikely that petitioner’s

vaccine-related injury will impact her future employment. Thus, future lost earnings under 42

U.S.C. § 300aa-15(a)(3)(A) are not appropriate in this case. However, petitioner did experience

a total past loss of earnings in the amount of $42,528.00, and respondent proffers that amount be

awarded to her. Petitioner agrees.




                                                  1
       C.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $153,792.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4), (f)(4)(A).

Petitioner agrees.

       D.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioners should be

awarded past unreimbursable expenses in the amount of $221.07. Petitioner agrees.

       E.      Medicaid Lien

       Petitioner represents that there are no Medicaid liens outstanding against her.

II. Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the Special Master’s decision

and the Court’s judgment award the following: 1

       A.      A lump sum payment of $206,652.15, representing the discounted present value

            of petitioner’s projected vaccine-related injury expenses ($10,111.08), past lost

            earnings ($42,528.00), pain and suffering ($153,792.00), and past un-reimbursable

            expenses ($221.07) in the form of a check payable to petitioner.




       1
          Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses and future pain and suffering.

                                                  2
              1.      Guardianship

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

       III. Summary of Recommended Payments Following Judgment

       A.     Lump sum paid to petitioner for future vaccine-related expenses,
              past unreimbursable expenses, past lost earnings, and
              pain and suffering:                                                 $206,652.15


                                            Respectfully submitted,

                                            STUART F. DELERY
                                            Assistant Attorney General

                                            RUPA BHATTACHARYYA
                                            Director
                                            Torts Branch, Civil Division

                                            VINCENT J. MATANOSKI
                                            Deputy Director
                                            Torts Branch, Civil Division

                                            MICHAEL P. MILMOE.
                                            Senior Trial Counsel
                                            Torts Branch, Civil Division

                                            s/Lisa A. Watts
                                            LISA A. WATTS
                                            Senior Trial Attorney
                                            Torts Branch, Civil Division
                                            U.S. Department of Justice
                                            P.O. Box 146
                                            Benjamin Franklin Station
                                            Washington, D.C. 20044-0146
                                            Telephone: (202) 616-4099

Dated: September 9, 2014.




                                                3